DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Jiayao (CN2922087) in view of Berg (US 4,021,023).
Regarding claim 1, Jiayao teaches a switching apparatus (see figures 1-4 and page 3, line 23 – page 4, line 22) for use in a switch, comprising: a solenoid including a moving core (see figures 1-4; an electromagnetic coil wraps around the outside of the electromagnet mechanism 16); a support plate (figs. 1-4: plate1) including a V-shaped groove (figs. 1-4: 17); a main shaft (figs. 1-4: 5) rotatably arranged on the support plate (1), (see page 4, lines 1-14; a rotatable spindle (5) provided on the mounting plate (1), and due to the guiding effect of the chute (17) the cam (6) quickly generates a torque, thereby pushing the rotating shaft (5) to rotate); a push rod (figs. 1-4: 14) operably to cause a rotation of the main shaft (5), (see page 4, lines 12-14; the push rod (14) pushes the ejector rod (12), and the ejector rod (12) pushes the cam (6), due to the guiding effect of the chute (17) the cam (6) quickly generates a torque, thereby pushing the rotating shaft (5) to rotate), a first end of the push rod (14) being connected to the moving core (see figures 1-4; a first end of the push rod 14 being connected to the electromagnet mechanism 16), a second end of the push rod (14) being coupled to the V-shaped groove (17) and movable within the V-shaped groove (17) in association with a movement of the moving core (see figures 1-4; a second end of the push rod 14 being connected to the sliding groove 17 and being capable of moving in the sliding groove 17 in association with the movement of the electromagnet mechanism 16); and a main spring (figs. 1-4: 11) coupled between the main shaft (5) and the solenoid (16), and operable to facilitate the main shaft (5) to reach a rotational position corresponding to an operating position of the switch, (see page 4, lines 12-22).

Berg teaches the control unit has a solenoid whose arm is connected to the support plate and is actuated by a rotating contact abutting stationary contacts on a stationary plate, (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Berg into the switching apparatus of Jiayao in order to allow for an arm of a solenoid activated in response to the rotating contact abutting a fixed contact.
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jiayao (CN2922087) in view of Berg (US 4,021,023) and further in view of Sun et al. (US 2018/0301309).
Regarding claim 2, the combination of Jiayao and Berg teach the switching apparatus of claim 1, but Jiayao and Berg do not explicitly teach wherein the main shaft includes two cantilevers, and the main shaft is rotated in response to a contact of the second end of the push rod with one of the cantilevers.
Sun teaches structure of the main shaft component. The main shaft component comprises a main shaft, and a plurality of cantilevers are arranged on the main shaft, (see figures 1-7 and par. [0034-0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun into the switching apparatus of Jiayao and Berg in order to provide the main shaft component comprises a main shaft with a plurality of cantilevers arranged thereon.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Jiayao (CN2922087) in view of Berg (US 4,021,023) and further in view of Taylor (US 4,020,923).
Regarding claim 9, the combination of Jiayao and Berg teach the switching apparatus of claim 1, but Jiayao and Berg do not explicitly teach wherein the solenoid is operable to power off in response to the main shaft arriving at a critical position beyond which the main spring is allowed to release stored spring energy.
Taylor teaches an energy storage system having a plurality of units mounted in a single frame, each unit having an electric motor for winding and rewinding a flat spiral spring secured to a main gear that is rotated by a pinion gear on the shaft of the electric motor. As the spring is wound, it contracts tightly. When it reaches a preselected point of contraction, the motor is cut off, and the spring is allowed to unwind, thereby rotating the main gear, and in turn the output driveshaft, (see col. 3, lines 15-27 and col. 4, lines 12-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Taylor into the switching apparatus of Jiayao and Berg in order to activating and deactivating the motor in response to preselected positions of the spring's contraction and expansion.
Allowable Subject Matter
8.	Claims 3-8 and 10-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
claim 3 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “…a swinging rod arranged on the main shaft, the swinging rod including two guiding edges for determining a movement direction of the second end within the V-shaped groove, based on a contact of the second end to a first guiding edge or a second guiding edge; and a secondary spring coupled between the main shaft and the swinging rod, the secondary spring being operable to cause the swinging rod to rotate in association with the rotation of the main shaft.” And claim 10 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “…a transmission shaft coupled with the main shaft; a first shaft linkage coaxially arranged with the transmission shaft; and a second shaft linkage coupled between the first shaft linkage and an output axis of the switch, wherein the first shaft linkage includes a first clearance to allow the transmission shaft to rotate within the first shaft linkage for a predefined range, the predefined range corresponds to an angular range of the main shaft rotating from an operating position to a critical position beyond which the main spring is allowed to release stored spring energy; and wherein the second shaft linkage includes a second clearance to allow the second shaft linkage to move in association with the first shaft linkage.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836